Citation Nr: 0400859	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-00 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant, her daughter, and daughter-in-law




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  The veteran died in June 1999, and the 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision which 
denied, in pertinent part, service connection for the cause 
of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in June 1999, 54 years after his 
discharge from the service, due to a cerebrovascular 
accident.

2.  At the time of the veteran's death in June 1999, service 
connection was in effect for post-traumatic stress disorder 
(PTSD), evaluated as 70 percent disabling; and for teeth 
numbers 28 and 30.

3.  The established service-connected conditions did not 
cause or substantially or materially contribute to the 
veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from November 
1942 to December 1945.  A review of his personnel records 
indicated that he was awarded, in pertinent part, a Combat 
Infantry Badge, a Bronze Star Medal, and a Purple Heart.  A 
review of his service medical records revealed treatment for 
a variety of conditions.  A June 1943 treatment report noted 
a diagnosis of gastritis.  A treatment report, dated in July 
1945, showed treatment for and a diagnosis of psychoneurosis, 
anxiety.  He was hospitalized for treatment of this condition 
in October 1945, which was later diagnosed as an unclassified 
psychosis.  

An August 1945 service medical report found a blood pressure 
of 126/76.  The chest was clear and there was "nothing 
significant" about the heart.  An August 1945 
electrocardiogram was within normal limits.

An October 1945 service electrocardiograph report was 
interpreted as "normal."  An October 1945 service 
radiographic report found the veteran's heart to be normal.

In January 1946, the RO issued a rating decision that granted 
service connection for psychosis, unclassified, at a 100 
percent rating, from December 1945 to March 1946, followed 
thereafter by a 50 percent rating.  An RO decision, dated in 
November 1948, reduced the rating assigned to this condition 
from 50 percent to 10 percent, effective in January 1949.

In March 1949, the RO granted service connection for teeth 
numbers 28 and 30.  

In August 1954, the veteran was hospitalized for recurrent 
post prandial epigastric pain.  He was discharged after eight 
days with a final diagnosis of psychophysiologic 
gastrointestinal reaction.

A treatment summary letter, dated in March 1993, was received 
from C. Nagpaul, M.D.  In his letter, Dr. Nagpaul indicated 
that the veteran had underwent a right nephrectomy for cancer 
of the kidney several years earlier, and that he had also 
underwent surgical intervention for metastatic disease of his 
right arm.  Other medical problems included a history of 
peptic ulcer disease and acne Rosacea.  The letter noted that 
he was currently totally disabled due to his medical problems 
with his right arm.  

A treatment summary letter, dated in March 1993, was received 
from H. Mankin, M.D.  In his letter, Dr. Mankin indicated 
that he had followed the veteran for metastatic renal cell 
carcinoma.  He also indicated that the veteran suffered from 
severe headaches due to the war, and used Maalox frequently 
to settle his stomach.  

A VA examination for diseases and injuries of the brain was 
conducted in June 1993.  The report noted the veteran's 
complaints of headaches since his discharge from the service.  
He reported a history of kidney surgery for renal cell 
carcinoma in 1978, and a right arm metastasis in 1978 that 
was resected, scraped, and rods placed.  Subsequently, he 
required six operations for that in the fifteen years.  The 
report concluded with diagnoses of tension type headaches; 
PTSD; status post renal cell carcinoma of the kidney with 
metastasis to the bone of the right arm with residual right 
arm fixed and neuropathic changes secondary to the surgical 
interventions; post traumatic neuropathy both sensory and 
motor in the right arm; status post herpes zoster of the 
right V1 distribution with post herpetic neuralgia as 
manifested by severe itching; polyneuropathy, asymmetric 
secondary to metastatic renal cell carcinoma; and history of 
peptic ulcer disease, secondary to severe anxiety associated 
with his tension headaches and PTSD.

In August 1993, the RO issued a rating decision granting an 
increased rating, from 10 percent to 30 percent, for PTSD, 
effective in January 1993.

In September 1995, a VA examination for mental disorders was 
conducted.  The report noted the veteran's complaints of 
nightmares, difficulty sleeping, being easily agitated and 
socially isolated.  Mental status examination revealed that 
he spoke at a slightly higher volume than normal, was lacking 
in insight, and was very avoidant.  His social judgment 
otherwise appeared to be adequate.  The report concluded with 
a diagnosis of PTSD.

In April 1997, the RO issued a rating decision granting an 
increased rating, from 30 percent to 70 percent, for service-
connected PTSD, effective in May 1995.

Medical treatment records, dated from November 1998 to June 
1999, were retrieved from the VA medical center in Las Vegas, 
Nevada.  

In May 1999, a VA examination for PTSD was conducted.  The 
report of this examination noted the veteran's complaints of 
headaches, nightmares and difficulty sleeping.  The report 
noted: "[h]e states the symptoms are about the same through 
the years, haven't gotten worse."  A mental status 
examination revealed him to be neatly and cleanly dressed.  
His hygiene and grooming were good, and he appeared younger 
than his stated age.  Mood was calm, concentration and 
attention were good, with an average intellectual level, and 
difficulty with conceptualization and generalization.  His 
judgment, perception and coordination were good, and there 
was no organic brain syndrome, and no signs or symptoms of 
psychosis.  There was no impairment of thought processes or 
communication.  His speech was goal oriented, logical, and 
coherent.  There were no suicidal or homicidal thoughts, and 
he was well oriented to time, person, and place.  He denied 
any memory problems.  The report concluded with a diagnosis 
of PTSD, and listed a Global Assessment of Functioning (GAF) 
score of 60.  

A May 1999 treatment report noted a diagnosis of peptic ulcer 
disease.  A treatment report, dated in June 1999, noted an 
assessment of PTSD, and listed a GAF score of 70.  

The death certificate, issued in June 1999, notes that the 
veteran died on June [redacted], 1999, at the age of 77.  The 
certificate lists the immediate cause of death as 
cerebrovascular accident.  No other significant conditions 
contributing to death but not resulting in the underlying 
cause were listed.  No autopsy was performed.

In August 2001, the RO sent correspondence to the appellant 
notifying her of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  The letter informed 
the appellant of the evidence needed to support her claim, 
and indicated that the VA would attempt to obtain any records 
she had identified and provided necessary authorizations for.  
In particular, the letter indicated that the appellant should 
provide a copy of the veteran's terminal hospital reports 
from Summerlin Hospital Medical Center, and stated that the 
VA would attempt to obtain these records if the appellant 
submitted a VA Form 21-4142, Authorization for Release.  

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death.  
The file shows that through correspondence, the rating 
decision, and statement of the case, the RO has notified the 
appellant of the evidence necessary to substantiate her 
claim.  Reasonable attempts have been made by the RO to 
obtain all relevant medical records, and the appellant has 
testified at a hearing before the Board.  Under the 
circumstances, the Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Service 
connection will be presumed for certain chronic diseases 
(e.g., hypertension, organic heart disease, arteriosclerosis) 
which are manifest to a compensable degree within one year 
after the veteran's separation service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2002).

The appellant argues, in effect, that the veteran's 
cerebrovascular accident was a consequence of his service-
connected PTSD.

The Board notes that the veteran performed in exemplary 
fashion during his World War II service and that the 
veteran's wartime experiences had a subsequent impact on his 
life.  Yet more substantial medical proof is required to link 
the cause of his death to service.  Notwithstanding 
admiration for the veteran's service, and sympathy for his 
widow, the Board must adhere to the law and regulations on 
the subject of service connection for the cause of death.

The record clearly establishes that the veteran died of a 
cerebrovascular accident. There is no competent medical 
evidence which shows that the veteran had a cerebrovascular 
accident either during service or within one year thereafter.  
Moreover, there is no medical evidence in the claims file 
suggesting a relationship between the veteran's 
cerebrovascular accident and his service-connected disability 
or any other incident occurring during his active duty 
service.  

As a layman, the appellant lacks competence to give a medical 
opinion on the diagnosis or cause of the veteran's death.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The competent 
medical evidence demonstrates that the cause of the veteran's 
death, cerebrovascular accident, began years after service, 
and there is no medical evidence to link it to the veteran's 
service.  During his lifetime, service connection was 
established for PTSD, evaluated as 70 percent disabling; and 
for teeth numbered 28 and 30.  None of the medical evidence 
suggests that these established service-connected conditions 
caused or substantially or materially contributed to his 
death.

The weight of the credible evidence establishes that the 
cause of the veteran's death was non-service-connected.  
Thus, service connection for the cause of death may not be 
granted.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1Vet. App. 49 (1990).




ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



